Citation Nr: 0603146	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding his claims of entitlement to compensable 
evaluations for the residuals of adenocarcinoma of the 
prostate and for impotency denied in a November 27, 2001, 
rating decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which determined that the veteran 
had not timely appealed a November 27, 2001, rating decision.

In January 2006, the veteran withdrew his request for a 
hearing.  As such, this matter is properly before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The RO denied compensable ratings for the residuals of 
adenocarcinoma of the prostate and for impotency in a 
November 27, 2001, rating decision; the RO mailed the veteran 
and his representative notification of the denial on November 
29, 2001. 

2.  The veteran filed a Notice of Disagreement, and the RO 
mailed a Statement of the Case to the veteran and his 
representative on December 5, 2002.

3.  The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, on April 2, 2003.

4.  Neither the veteran nor his representative submitted a 
timely substantive appeal within one year of November 29, 
2001, or within sixty days of December 5, 2002; neither the 
veteran nor his representative submitted a request for 
extension of time to file a substantive appeal.




CONCLUSION OF LAW

The veteran did not timely appeal the issues of entitlement 
to compensable ratings for residuals of adenocarcinoma of the 
prostate and for impotency denied by the RO in November 2001.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contends that his VA Form 9, Appeal to Board of 
Veterans' Appeals, should be accepted as timely because he 
requested a de novo review by a Decision Review Officer (DRO) 
in February 2002 and was not provided with such review.  This 
argument was submitted in the veteran's notice of 
disagreement dated August 11, 2003.  He does not dispute the 
fact that he submitted his VA Form 9 on April 2003.

The RO denied entitlement to compensable ratings for the 
residuals of adenocarcinoma of the prostate and for impotency 
in a November 27, 2001, rating decision; notice of that 
rating decision was sent to the veteran and his 
representative on November 29, 2001.  

The veteran submitted a notice of disagreement with respect 
to the November 2001 decision on December 31, 2001.  He 
elected to have a de novo review by a DRO on February 20, 
2002.

The RO prepared a Statement of the Case and mailed it to the 
veteran and his representative on December 5, 2002.  The 
signing preparer is not identified as a DRO and there is no 
indication within the Statement of the Case that the preparer 
was or was not a DRO and/or whether or not the review of the 
claims at that time was considered to be a de novo review.  
The document did, however, advise the veteran that he was 
required to file an appeal with the RO within sixty days of 
the Statement of the Case cover letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying the veteran of the action appealed.  The 
next communication received by the RO in this matter was the 
veteran's VA Form 9 dated March 31, 2003, and received on 
April 2, 2003.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  And, the date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the veteran's submission is deemed to 
be timely within the parameters of the statutes and 
regulations absent any consideration of good cause because 
the veteran did not request an extension of time to file his 
substantive appeal following the issuance of the Statement of 
the Case and before he submitted his VA Form 9.  The 
veteran's arguments with respect to good cause cannot be 
considered because the Court held in Roy v. Brown, 5 Vet. 
App. 554, 556 (1993), that the specific provisions governing 
the substantive appeal found in 38 C.F.R. § 20.303 take 
precedent over the general provisions regarding timeliness of 
filings found at 38 C.F.R. § 3.109(b).  

The time limit for filing either a substantive appeal or a 
request for an extension of time in this case was February 5, 
2003, as the veteran was provided with a Statement of the 
Case on December 5, 2002, over one year after he was notified 
of the denial of his claims in November 2001.  Unfortunately, 
he submitted his VA Form 9 on April 2, 2003.  He then 
submitted what may be interpreted as a request for an 
extension of time to file his appeal when he advised VA that 
he thought he should be considered to have timely appealed 
because he was not afforded the requested de novo review by a 
DRO.  Both submissions, however, were received subsequent to 
the February 5, 2003, deadline for perfecting the appeal.  
Thus, the Board finds that the veteran did not timely file a 
substantive appeal to the November 2001 rating decision and 
the rating decision is final.




ORDER

The November 27, 2001, rating decision that denied 
entitlement to compensable ratings for the residuals of 
adenocarcinoma of the prostate and for impotency was not 
timely appealed, and the appeal as to this issue is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


